                                      UUSDC
Case 1:19-cr-00338-GHW Document 48 Filed   D C SSDNY
                                        S 04/20/20D N Y Page 1 of 5
                                      DDOCUMENT
                                         OC U ME NT
                                      EELECTRONICALLY
                                        L E C T R O NI C A L L Y FI FILED
                                                                        LE D
                                      DDOC
                                         O C #:#:
                                      DDATE        L E D: 4/ 2 0/ 2 0 2 0
                                         A T E FIFILED:




                                                   XXXXXXXXXX
Case 1:19-cr-00338-GHW Document 48 Filed 04/20/20 Page 2 of 5
Case 1:19-cr-00338-GHW Document 48 Filed 04/20/20 Page 3 of 5
Case 1:19-cr-00338-GHW Document 48 Filed 04/20/20 Page 4 of 5
Case 1:19-cr-00338-GHW Document 48 Filed 04/20/20 Page 5 of 5




                                                     4/ 1 5/ 2 0




     20
